 

 

 

 

 

 

 

 

 

O. 2
Fn,
Pe lh Seo ae Ee,
% ¥
Whohnek Pelton or kocs ZL, %,
vs: 2, &
J ea?
Massa chucobes Department: [atieid eons £ —
( ammagwealth a Moses chuseftes Atternerg bsizial
Dadbad ant
Creat tel.
Qqikeas osnuud 1 IDO, B- 08-88-1985 am hig ths LOnip a
(eagtds to Me } id : Al hae b abe oF Nebson Ta Daokete of

 

 

[-19-CV-/2550 Flainti He Cex akaal Fela oy] ; pola 0 WNT Ine

| ‘

assachusettes Depattmen bi ots, hi;

 

Powsatdhe the Lo o vwacktcal toeod rect: tha- Lye aes pecie ving ‘aa

 

MLE Shite A dniiler: bpeailll WAS NLdon 2-19-2014 Live pit y

 

stubeod te Vath # aad Phahie ) JInvo lied la he sulk Bumeo ‘del

 

Niavatac Nis | 1 aseal + the YW coo olalatifls wwe C2 er bel edits

 

 

ov) Le Medically Assisftok co oc Aas
Packess Y

 

 

Eh, Volleen Ve A pMinaner sels. MCLShi Chey PO. Bex ame, Shirley,
M.A. ol46A I

 

The Massachusettes Departmear of) Har

 

Mc PE ELM Fv Sehdvikden Puce, il MA. aloe

 

The E. waicrtitealllt. A Maier pets We Q sovereign shite oA Phe

 

 

Uaited Stites.
Facts; —

 

T ubedc | ch ons

 

ve Oreerk cl AMA, pe J-ao-18 unl!) 9-1%-IS uhern L. was taken

 

a MCL Porghin Trance Cwaloa\es

 

Ulsan anal sey MCh Cady Tenchiaa Z tats ioamed ide ly taken dt

 

P: ray creole.

 

 

 
Case 1:20-cv-11705-LTS Document 1 Filed 09/14/20 Page 2 of 3

 

 

Thhave Ned aumetaas erlical sips, aSvsncs,cad appa a gel ony nek

 

back, and Leol = \newe etme PAN op Qos.

 

()

 

MWe 3.0... 's eh Biri Moh Hoey pa os alla Ye peocgatm te only semncbe

lds th Ida days oF Ww tes ool ese

 

2

 

ike D.0.C. picks aad cheeses sili they will allo CA the phogtam, anol
disdeaarde lhe who really need braal ment: is

 

o>

Faith Pl deel Jah Ae BG. b, B pubinc ok jh} in mad iabe diagels

 

 

 

ol G hhh SIN i beat ab telopse ond pescille overdose
Plaiadihl doe opake Use dsatdek ©. U. dD) i debe 3 ‘S recagnizect by the

 

chats ab Msc nibnicndlx us a Mecbel A all Dsateden?

 

= 5

 

 

 

nck ds he ben aan. my, head spy i ai On eed)

 

Hanh) dys siete

 

©

The DO. C.. ws Btnaall- wat! 3 Aagf urd bekase ota posits ye patel

 

vote ce hrect- (PTSD... Aaxichy Deprescli oad 82D ln Disandisvon all

 

abhor rel Aca Aagpse

 

 

Pharr i - G. vee hee, probe ns oplake cdepencleacuy adithes Bo saty

 

Yeas, Wr wack aiahe he oP puisod.

On 1/418 lll Was Sealed Bes 4a abrmed bubba, LA slbich, be

 

 

=e 3

cewnwnifled to 6 iA opiates.

ee oO eee opiate dependency atol Ga pe elle oxetdlsse plaibbb hashed

 

A putchase ay en. id rp hana bes Bis hus Couscel Da ibd -

 

 

eaagll Numelous dirly uNnes, wah! hb init. foals plaabst this visits Gaol
ae CO, apecn, f

 

 

The DGG ts equipt +. fooall. Ux D) yel- Pheu keep deaypag
lancles sah pea bs he traded. Pe

 

Q | -)9-CV-

 

 

 

/I550) There was many issues althessed gad cited, as ia Civil Balt
Case 1:20-cv-11705-LTS Document1 Filed 09/14/20 Page 3 of 3

 

 

vis laN ans: Chall cago ue eo SV itechen! “4 disc mM", Lerche 4 dunia a

 

adeg nade, enn my a The Cs \eaal ly ablta jabs te, week

 

eneckical needs Ye Veieee a Wate cushy

 

 

   
 

. Tegueshed Pel Ad
Aaah is ask}

 

 

 

petmanent Celle L Cequune fhe Viewer ¢ a i pts ovide he

plant sith adeqguade mechtal care tr his aplale use dl otdet Cond

 

 

Tron le Ge ln als ond el oa |
Od opiates ier Could ulkionestel lens aldatihs deal As ies dona

 

+. aay ermet hronces/. addicts ho d, Jae a Seated Please Keg?

 

 

Hul-J Dro ry, At put-plal Wil On hhe Med! cally Ass ‘steal hae Frog

 

CHAT)

 

Pesnedhn, My Stave! the

 

| oh: er a

 

 

(tn Bolle Ok Wilias ple-3€
8: oplember Za

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
